Citation Nr: 1446899	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-22 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to February 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  When this appeal was most recently before the Board in October 2013, it was remanded for further action by the originating agency.  

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.  


FINDING OF FACT

The Veteran has not had a psychiatric disability other than posttraumatic stress disorder at any time during the pendency of the claim.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability other than posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in June 2011.  Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that the service treatment records (STRs), VA treatment records, and post-service medical evidence identified by the appellant have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran was provided examinations to determine whether he has a psychiatric disorder other than posttraumatic stress disorder, and the Board finds the examinations, and the opinions provided in 2014, are adequate.  In this regard, the Board notes that the examination records reveal all findings needed to adjudicate the claim, and the 2014 medical opinions as to the existence of a disorder other than posttraumatic stress disorder are supported by an adequate rationale and address the diagnoses rendered in 2008 and 2013.  

Accordingly, the Board will address the merits of the appellant's claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

The Veteran contends that he has a psychiatric disability other than posttraumatic stress disorder.  

The medical record includes a diagnosis by a medical student of major depressive disorder in July 2008.  See July 2008 VA treatment record.  The record indicates that the diagnosis was based on a history of "feeling consistently down for the past two weeks, sleeping less, and having less energy."  The record also includes a diagnosis of "depression, not otherwise specified" in September 2013.  See September 2013 VA treatment record.  The record indicates that the Veteran had a psychiatric history of depression.  Other treatment records, to include one dated hours after the aforementioned September 2013 record, do not reveal any diagnosis of depression or major depressive disorder, however, and VA examiners consistently determined that the Veteran does not have a psychiatric disability other than posttraumatic stress disorder.  See, e.g., April 2008, July 2011, and February 2012 VA examination records.  Of particular note, the July 2011 examiner explicitly determined that the Veteran did not have symptoms of other mental health diagnoses and that any mental health symptoms, including depressive symptoms, were caused by or a result of posttraumatic stress disorder.  

In 2014, VA obtained medical opinions to address the diagnoses of major depressive disorder and "depression, not otherwise specified."  After review of the record, including the records reporting these diagnoses, a psychiatrist determined that the Veteran did not warrant a separate diagnosis of depression on Axis 1 under the DSM-5.  The psychiatrist noted that the September 2013 diagnosis was not supported by a rationale and was inconsistent with the histories reported by the Veteran in September 2013, namely that he was "doing great" with good sleep and appetite and no depressed mood.  The psychiatrist found the July 2008 diagnosis was also not supported by a rationale and was based on insufficient criteria, notably the reported poor sleep and low energy. The psychiatrist explained that these symptoms overlapped with posttraumatic stress disorder symptoms.  The psychiatrist noted that the diagnosis of major depressive disorder was discontinued by a psychiatrist in July 2008.  The psychiatrist determined that based on review of the clinical history, the Veteran did not warrant a separate Axis 1 diagnosis.  

Although the record includes diagnoses of depressive disorders, the Board finds the diagnoses are less probative than the findings and opinions of the VA examiners, primarily the psychiatrist who provided the 2014 opinion, that the Veteran has never had a depressive disorder.  The Board finds the 2014 opinions are highly probative as the psychiatrist provided a detailed rationale that is consistent with the record.  In contrast, the Board finds the diagnoses rendered in 2008 and 2013 have only slight probative value as the diagnoses are not consistent with the other psychiatric records, to include those dated soon after each diagnosis was rendered, and the medical professionals providing the diagnoses do not provide adequate rationale for the diagnoses, to include explaining how it was determined the symptoms were manifestations of depressive disorder rather than posttraumatic stress disorder.  The Board finds the probative value of the evidence indicating there is no Axis 1 disorder other than posttraumatic stress disorder outweighs the probative value of the other evidence supporting the presence of an Axis 1 disorder other than posttraumatic stress disorder.  As such, the Board finds that a depressive disorder is not currently present and has not been present at any time during the period of the claim.  

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined it is not applicable to this claim because the preponderance of the evidence is against the claim.


						(CONTINUED ON NEXT PAGE)







ORDER

Service connection for a psychiatric disability other than posttraumatic stress disorder is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


